Citation Nr: 1116287	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to January 8, 2007, and a disability rating greater than 30 percent from March 1, 2007, for status-post fracture right hand.

2.  Entitlement to an initial disability rating greater than 20 percent for post-traumatic degenerative joint disease of the left elbow.

3.  Entitlement to a disability rating greater than 30 percent for status-post total left hip replacement with scar. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1986, with 2 years prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In connection with his claim for an increased rating for the left elbow, the Veteran submitted private operative reports dated in November 2002 showing left elbow arthroscopic debridement with loose body removal and arthroscopic ulnar/humeral arthroplasty (outer bridge-Kashiwagi) and June 2003 showing removal of external fixator left elbow as well as debridement of pin sites on the left arm and forearm, times four subcutaneous tissue and bone.  The RO has not yet adjudicated a claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30.  As such, the issue is referred to the RO for appropriate action.  

The issues of entitlement to an initial disability rating greater than 20 percent for post-traumatic degenerative joint disease of the left elbow and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right wrist is part of his major upper extremity.

2.  Prior to January 8, 2007, the Veteran's status-post fracture right hand disability was productive of right wrist dorsiflexion to 25 degrees and limited by severe pain; palmar flexion to 70 degrees; radial deviation to 20 degrees; and ulnar deviation to 45 degrees.

3.  Beginning January 8, 2007, the Veteran's status-post fracture right hand disability was shown to result in zero degrees of dorsiflexion, zero degrees of right palmar flexion, zero degrees of right radial deviation, and zero degrees of right ulnar deviation.  Such findings indicate ankylosis in any position other than favorable, but do not result in unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  

4.  The Veteran's status-post total left hip replacement is manifested by flexion ranging from 120 to 125 degrees, extension ranging from 0 to 30 degrees, and left abduction ranging from 40 to 45 degrees.  


CONCLUSIONS OF LAW

1.  Prior to January 8, 2007, the criteria for an initial disability rating greater than 30 percent for status-post fracture right hand were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5214 (2010).

2.  Beginning January 8, 2007, the criteria for a 40 percent disability rating, and no higher, for status-post fracture right hand have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, DC 5214 (2010).

3.  The criteria for a disability rating greater than 30 percent for status-post total left hip replacement with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.10, 4.40, 4.45, 4.71a DC 5054 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his service-connected right wrist, left elbow, and left hip disorders are more disabling than currently evaluated.  

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   


Analysis

The Veteran's service treatment records show that he jumped out of a second story window due to a fire in the building in approximately 1983.  This fall resulted in a dislocated left hip and fractures of the left elbow and right hand.  The Veteran submitted a claim for service connection for a left hip disorder in September 2002 and was afforded a VA examination in October 2002.  At the time of the examination the examiner noted that the Veteran had undergone a left total hip replacement in August 2002.  The impression was left hip severe traumatic arthritis with resultant total hip arthroplasty, recently post-operative.  By rating decision dated in January 2003, the RO granted service connection for status-post total left hip replacement with a scar assigning an initial temporary total rating under the provisions of 38 C.F.R. § 4.30 effective September 3, 2002, and a 30 percent disability rating effective October 1, 2003.

In August 2003, the Veteran submitted a claim for service connection for right wrist and left elbow disorders and in December 2003 the Veteran submitted a claim for an increased rating for his left hip disorder.  He was afforded a VA examination in August 2004.  By rating decision dated in September 2004, the RO granted service connection and assigned an initial 30 percent disability rating for status-post fracture right hand, and granted service connection and assigned an initial 20 percent disability rating for post-traumatic degenerative joint disease of the left elbow, each effective September 3, 2002.  The RO also continued the 30 percent disability rating previously assigned for the left hip.  The Veteran disagreed with this decision and perfected an appeal.  

Subsequently, the Veteran underwent surgery on his right wrist in January 2007 and by rating decision dated in June 2007, the RO granted a temporary total rating for the right wrist under the provisions of 38 C.F.R. § 4.30 beginning January 8, 2007 and continued the previously assigned 30 percent disability rating effective March 1, 2007.  The Veteran was also subsequently afforded VA examinations in July 2007, March 2008, and April 2010.  

1. 
 Right wrist

The Veteran's right wrist disorder is currently rated under 38 C.F.R. § 4.71a, DC 5214.  A review of the claims file, particularly a March 2008 VA examination report, shows that the Veteran is right hand dominant.  Thus, for rating purposes, his right hand/wrist are part of his major upper extremity.

Pursuant to DC 5214, a 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
  
Normal range of motion of the wrist is: dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I. 

Evidence relevant to the level of severity of the right wrist disorder includes VA examination reports dated in August 2004, July 2007, March 2008, and April 2010.  Also relevant are VA outpatient treatment records dated from June 2002 through September 2009, private treatment records dated from June 2002 through October 2004, and statements from the Veteran regarding the severity of his right wrist disorder, particularly a March 2006 VA Form 9.    

During the August 2004 VA examination, the Veteran reported that he was forced to jump from the second level of a building during a fire landing on his left hip and right hand.  He sustained open right hand metacarpal fracture and was treated with a cast for the right hand.  He did not have any surgery for the hand.  The Veteran complained of pain in the hand and wrist.    

Examination of the right hand revealed a well-healed surgical scar on the palm, no evidence of infection.  There was some dorsal bony prominence proximally.  Wrist dorsiflexion was 25 degrees and limited by severe pain.  Wrist palmar flexion was 70 degrees, wrist radial deviation was 20 degrees, and wrist ulnar deviation was 45 degrees.  None of these motions were limited by easy fatigability, lack of endurance, lack of coordination, or pain.  X-ray examination of the right hand revealed a healed based of the second, third, and fourth metacarpal fracture with some degenerative changes at the carpometacarpal joint.  The impression was healed base of the second, third, and fourth metacarpal fractures right hand with posttraumatic carpometacarpal degenerative joint disease.  

During the July 2007 VA examination, the Veteran reiterated his history of injury to the right hand/wrist.  He also indicated that he previously underwent open reduction surgery of the right wrist in 1984 with I&D (incision and drainage) of his open wounds.  The Veteran subsequently experienced severe arthritis in the right wrist and had a right wrist arthrodesis in January 2007.  The examiner reported that postoperatively, the Veteran sustained a fracture of his "left" distal radius of the proximal portion of the plate.  He now wore a brace for management of his periprostatic fracture of the "right" radius.  

At the time of the examination the Veteran worked as a web designer and was able to work on a modified schedule from home due to his job flexibility.  The Veteran continued to have pain in his right wrist and forearm which he rated at 6 to 7 out of 10 in intensity on a daily basis.  The Veteran wore a brace at all times for his right wrist to help protect the fracture.  He had significant difficulty writing and performing activities of daily living due to his right wrist fusion and forearm fracture.  There was no report of flare-up and no incapacitating episodes.  

Physical examination of the right wrist revealed a healed scar over the dorsal aspect of the right wrist with tenderness to palpation at the proximal portion of the dorsal plate.  He had no right wrist flexion, extension, ulnar deviation, or radial deviation.  He did have supination from 0 to 70 degrees and pronation from 0 to 80 degrees.  He had intact light touch sensation to the median, radial, and ulnar nerve distribution of the right upper extremity.  He had intact motor function to the intrinsics, extensor pollicis long, and flexor pollicis longus muscles of the right hand.  His right wrist range of motion was limited by fusion and forearm pain but not weakness, fatigability, incoordination, lack of endurance with repetitive motion or flares.  

X-ray examination revealed a dorsal right wrist arthrodesis plate with a periprostatic fracture of the proximal portion of the plate at the proximal screw.  The Veteran had 50 percent radial displacement at the fracture site.  He did have evidence of callus formation at the fracture site.  The diagnosis was severe posttraumatic right wrist degenerative joint disease status post right wrist arthrodesis with postop complication of periprostatic radius fracture.  The Veteran's fusion and periprostatic fracture significantly limited his ability to perform his work and activities of daily living.  

In a January 2008 rating decision, the RO granted service connection and assigned a separate 10 percent rating for residual tender, post-surgical scar, right wrist.  

During the March 2008 VA examination, the Veteran reiterated his history of injury to the right hand/wrist.  He reported what, according to the examiner, sounded like a possible dislocation of the index finger, ring finger, and metacarpals that were reduced at the scene by the paramedics but this was not treated other than a closed reduction.  The veteran underwent right wrist arthroscopy with triangular fibrocartilage repair in March 2006 and ultimately underwent a right wrist fusion in January 2007 with hardware removal in August 2007.  The Veteran complained of difficulty driving due to stiffness in the wrist and occasional pain that averaged 3-4 out of 10 about once a week.  At the time of the examination the Veteran denied any pain.  

The Veteran's past medical history included rheumatoid arthritis.  He indicated that he was not taking any current medication other than Ibuprofen.  He worked out of the home and, at the time of the examination, was in school and learning to be a web designer. He denied the use of any assistive devices.  

Physical examination of the right wrist revealed a well-healed dorsal scar.  The Veteran had no range of motion of the wrist at all.  Range of motion of the right wrist was limited by the fact that he had a fusion but not necessarily by pain, fatigability, weakness, lack of endurance following repetitive use or flares.  His wrist scar was nontender to light touch.  He was able to flex and extend and abduct and adduct all fingers without difficulty.  His sensation was intact to all fingers to light touch.  He had a 2+ radial pulse.  

X-ray examination of the right wrist showed that the Veteran was status post fusion with hardware removal.  There appeared to be a good alignment and a solid fusion mass.  The impression was status post right wrist fusion which appears to be clinically stable.      
  
During the April 2010 VA examination, the Veteran reiterated his history of injury to the right hand/wrist.  Upon physical examination the Veteran reportedly had active range of motion of all fingers on his right hand with no pain.  There was no deformity of any of the right hand fingers and no decreased dexterity for pushing, pulling, twisting, probing, writing, touching, or expression.  Range of motion testing of the right wrist revealed zero degrees of dorsiflexion, zero degrees of right palmar flexion, zero degrees of right radial deviation, and zero degrees of right ulnar deviation.  There was no additional limitation with repetitive motion or objective evidence of pain following repetitive motion.  There was also no additional limitation after three repetitions of range of motion.  X-ray examination of the right wrist revealed an old healed fracture involving the neck of the second metacarpal bone and also probably the neck of the fifth metacarpal bone.  There was no acute abnormality and no joint space abnormality.  It was indicated that the Veteran had been unemployed at the time of this examination for less than one year due to his right wrist disorder.  The diagnosis was status-post right distal radius fracture and fusion of the radiocarpal and intercarpal joints with resulting loss of motion of the right wrist.  The examiner indicated that the Veteran's disabilities had a significant effect on his usual occupation due to his decreased mobility and a mild effect on his daily activities, to include bathing, dressing, toileting, and grooming.  

In a January 2011 VA examination addendum the examiner wrote that the Veteran's range of motion was not limited by pain, weakness, fatigue, incoordination, or lack of endurance with three repetitions of motion or flares.  

VA outpatient treatment records dated from June 2002 through September 2009 confirm that the Veteran underwent surgery on his right wrist in March 2006 and January 2007.  Specifically, a March 2006 operative report shows a procedure of right wrist arthroscopy and debridement of TFCC tear with synovectomy open right AIN/PIN neurectomy with a pre and post-operative diagnosis of rheumatoid arthritis and right wrist TFCC (triangular fibrocartilage complex ).  A January 2007 operative report shows a procedure of right wrist fusion with right iliac crest bone graft with a pre and post-operative diagnosis of degenerative joint disease with severe pain in the right wrist.   

Private treatment records dated from June 2002 through October 2004 primarily pertain to the Veteran's left elbow disorder.  Finally, in a March 2006 VA Form 9 the Veteran reported that his right wrist disorder has been very painful due to using a cane after hip replacement surgery.  He indicated that he was unable to open jars and would lose feeling and grip in his hand which would cause him to drop items he was holding.  The Veteran indicated that he had hard time writing or doing day-to-day chores and was unable to cut meat or cook with his right hand.  

Given the evidence of record, the Board finds that an initial disability rating greater than 30 percent for the right wrist prior to January 8, 2007, is not warranted.  As above, under DC 5214 a 40 percent rating for the major arm is warranted when there is evidence of ankylosis in any position except favorable.  Significantly, the August 2004 VA examination reports showed right wrist dorsiflexion to 25 degrees and limited by severe pain,  palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  None of these motions were limited by easy fatigability, lack of endurance, lack of coordination, or pain.  To qualify for a 40 percent rating under DC 5214, the Veteran would have to display ankylosis in any other position except favorable in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  The range of motion reported for this period does not more closely approximate such a finding.  

However, the Board finds that the Veteran is entitled to a 40 percent disability rating effective January 8, 2007, the date the Veteran underwent right wrist fusion with right iliac crest bone graft.  Thereafter, VA examination reports dated in July 2007, March 2008, and April 2010 show zero degrees of right wrist flexion, extension, ulnar deviation, and/or radial deviation.  Pursuant to DC 5214, favorable ankylosis of the wrist is defined as ankylosis resulting in dorsiflexion between 20 to 30 degrees.  The Veteran showed zero degrees of dorsiflexion during July 2007, March 2008, and April 2010 VA examinations.  The extent of ankylosis, in the neutral position, by definition results in ankylosis in a position other than favorable.  See 38 C.F.R. § 4.71a, DC 5214;  Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (noting that position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, and that only this position is considered favorable). 

As for the potential for an even higher rating, the Board finds that the Veteran has not demonstrated unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation which would warrant a 50 percent rating under DC 5214.  As above VA examination reports dated in July 2007, March 2008, and April 2010 show zero degrees of right wrist flexion, extension, ulnar deviation, and/or radial deviation.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation has therefore not been shown.    

The Board also finds that the Veteran is not entitled to a higher rating under the diagnostic code pertaining to loss of use of the hand. 38 C.F.R. § 4.71a, DC 5125.  The Board is cognizant of the Veteran's complaints that he cannot move his right wrist and that his right wrist disorder prevents him from working and performing household chores and daily living activities.  Nevertheless, clinical findings show that his disability has not warranted the use of a prosthesis or corrective device other than a removable wrist splint.  The most recent VA examination included the examiner's characterization of the effect the Veteran's disabilities on his daily activities, to include bathing, dressing, toileting and grooming as mild.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right wrist disorder is productive of complete loss of use of his right hand. 38 C.F.R. § 4.71a, DC 5125.

Moreover, the Board notes that the Veteran is already in receipt of the maximum available rating under limitation of motion of the wrist and under ankylosis and limitation of motion of the wrist and individual fingers and thumb.  38 C.F.R. § 4.71a, DCs 5215, 5224, 5225, 5226, 5227, 5228, 5229, 5230.  Thus, higher ratings under those codes are not available.  To assign an additional rating under those codes would again compensate the Veteran for the same symptomatology.  38 C.F.R. § 4.14.

2. Left hip

In a January 2003 rating decision, the RO noted that the Veteran had undergone total left hip replacement surgery in August 2002 and granted service connection for status-post total left hip replacement.  The RO assigned a 100 percent rating effective the date of claim of September 3, 2002, and a 30 percent rating from October 1, 2003.  In the rating action on appeal, the RO denied the Veteran's claim for increased rating.  

The Veteran's left hip disorder is currently rated under 38 C.F.R. § 4.71a, DC 5054.  DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent. 38 C.F.R. § 4.71a, DC 5054.

The terms "markedly severe" and "moderately severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just. 38 C.F.R. § 4.6.

Normal range of motion of the hip is: flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees is considered normal.  38 C.F.R. § 4.71, Plate II.

Evidence relevant to the level of severity of the left hip disorder includes VA examination reports dated in August 2004, March 2008, and April 2010.  Also relevant are VA outpatient treatment records dated from June 2002 through September 2009, private treatment records dated from June 2002 through October 2004, and statements from the Veteran regarding the severity of his left hip disorder, particularly a March 2006 VA Form 9.    

During the August 2004 VA examination the examiner, the Veteran reported that he was forced to jump from the second level of a building during a fire landing on his left hip and right hand.  He sustained a left hip fracture and was treated with three months of traction and best rest for the left hip fracture.  After the course of his treatment of traction, the Veteran had intractable hip pain and his hip did not heal properly, therefore he underwent total hip arthroplasty.  After the Veteran's discharge he attempted to do some work, however due to elbow and hip pain he was unable to continue working and quit.  He did not actually mis any work because of this but he did quit working because of it.  The Veteran stated that the biggest problems that plague him are that he feels weak and is easily fatigable, and secondarily complains of pain.  He denied specific lack of endurance or lack of coordination as contributory factors to the problem.  He stated that he has undertaken walking, biking, and swimming for exercise since he cannot do any high impact activities, and felt that he cold walk or bike an unlimited amount without having any problems.  He was happy with his left total hip arthroplasty, however it did make him feel like he was weak.  The examiner indicated that the Veteran also had rheumatoid arthritis. 

Inspection and palpation of the hip was basically normal.  There was a well-healed surgical scar.  Range of motion was measured using a goniometer revealed flexion to 120 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees.  External rotation was to 60 degrees and internal rotation was to 40 degrees.  Strength of hip flexors was 5/5.  

During the March 2008 VA examination, the Veteran reiterated his history of injury to the left hip and subsequent left total hip arthroplasty.  This was doing well for him until about a month prior to the VA examination when he mis stepped and noticed increased pain in his left hip.  This lasted for a few days.  At the time of the examiner the Veteran reported a pain level of 1 out of 10.  He had a similar episode happen one additional time the past month and indicated that he had to be extra careful on his left hip.  The Veteran denied any specific incapacitating events in the last year.   

The Veteran's past medical history included rheumatoid arthritis.  He indicated that he was not taking any current medication other than Ibuprofen.  He worked out of the home and, at the time of the examination, was in school and learning to be a web designer. He denied the use of any assistive devices.  

Upon physical examination of the left hip he had a lateral scar.  It was nontender to palpation and was well healed.  He essentially had full range of motion with flexion from 0 to 120 degrees, extension from 120 to 0 degrees, adduction from 0 to 20 degrees, abduction from 0 to 45 degrees, internal rotation from 0 to 30 degrees, and external rotation from 0 to 40 degrees.  Range of motion of the left hip was not limited by pain, weakness, fatigability, or lack of endurance on repetitive use of flares.  X-ray examination of the left hip showed that the Veteran was status post total hip arthroplasty with a stable prosthesis.  The diagnosis was clinically stable left total hip arthroplasty.  

During the April 2010 VA examination, the Veteran reiterated his history of injury to the left hip and subsequent surgery.  He indicated that his hip still gave him pain and indicated that there were times when the hip would sublux when walking and marking sharp movements and that he would need to rest it by correcting the subluxation by twisting it back in.  He indicated that the condition was intermittent with remissions.  He took medication, to include NSAIDS (non-steroid anti-inflammatory) and participated in an exercise program which included riding, swimming, and walking.  The response to the treatments was fair with no side effects.  

Upon physical examination the Veteran had the following range of motion of the left hip: flexion from 0 to 125 degrees, extension from 125 to 0 degrees, and abduction from 0 to 40 degrees.  He could cross the left leg over the right and could "toes out > 15 degrees."  There was no additional limitation with repetitive motion or objective evidence of pain following repetitive motion.  There was also no additional limitation after three repetitions of range of motion.  X-ray examination of the left hip revealed a normal appearing left hip prosthesis.  It was indicated that the Veteran had been unemployed at the time of this examination for less than one year due to his right wrist disorder.  The diagnosis was S/P (status post) left hip replacement.  The examiner indicated that the Veteran's disabilities had a significant effect on his usual occupation due to his decreased mobility and a mild effect on his daily activities, to include bathing, dressing, toileting, and grooming.  

In a January 2011 VA examination addendum the examiner wrote that the Veteran's range of motion was not limited by pain, weakness, fatigue, incoordination, or lack of endurance with three repetitions of motion or flares.  

VA outpatient treatment records dated from June 2002 through September 2009 confirm a history of the Veteran's left hip disorder described above.  Private treatment records dated from June 2002 through October 2004 primarily pertain to the Veteran's left elbow disorder.  Finally, in a March 2006 VA Form 9 the Veteran reported that his left hip was starting to give him problems, for instance while sitting for long periods of time the hip will become painful and he will start to loose feeling, causing him to fall down a couple of times.  

Given the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted for the left hip.  Under DC 5054 a 50 percent rating requires hip replacement (prosthesis) with moderately severe residuals of weakness, pain, or limitation of motion.  The August 2004, March 2008, and April 2010 VA examination reports all show only slightly limited to normal motion of the left hip.  Specifically, the August 2004 examination showed flexion to 120 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The March 2008 examination showed flexion to 120 degrees, extension to 0 degrees, adduction to 20 degrees, abduction to 45 degrees, internal rotation to 30 degrees, and external rotation to 40 degrees.  Finally, the April 2010 examination showed flexion to 125 degrees, extension to 0 degrees, and abduction to 40 degrees.  Also, the Veteran's range of motion was not limited by pain, weakness, fatigue, incoordination, or lack of endurance with three repetitions of motion or flares.  Although the Veteran has complained of occasional pain and subluxation, this is only occasional.  Furthermore, the April 2010 VA examiner found only mild limitation in activities such as to include bathing, dressing, toileting, and grooming.  The Board also notes that the Veteran has not required additional hospitalization or surgery for his hips since his initial total hip replacement.  While he has described pain of the hips and stiffness, the Board finds these symptoms do not result in moderately severe impairment.  Also, there was no additional loss of motion due to pain or repetitive movement during either the August 2004, March 2008, or April 2010 VA examinations.  DeLuca, supra.    

The Board has also considered whether a higher evaluation is warranted under a different diagnostic code.  DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  DC 5252 provides ratings based on limitation of flexion of the thigh. A 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  DC 5251, limitation of extension of the thigh, and DC 5253, impairment of the thigh, do not provide for ratings in excess of 30 percent and will not be addressed.  DCs 5254 and 5255 require flail joint, fracture, or malunion.  There is no suggestion of a fracture of the shaft or surgical neck of the femur, with false joint; or with nonunion, without loose motion, and with weight bearing preserved with the aid of a brace (60 percent under DC 5255). T here is also no evidence of ankylosis (DC 5250), flexion of the thigh that is limited to 10 degrees (DC 5252) or flail joint of the hip (DC 5254).


3.  General discussion regarding the increased rating claims.  

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's service-connected disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Consideration

The record shows that the Veteran previously worked as a web designer and was able to work on a modified schedule from home due to his job flexibility but became unemployed, allegedly due to his right wrist disorder, sometime in 2009.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disorders.  The competent medical evidence of record shows that his musculoskeletal disorders are primarily manifested by some limitation of motion and pain.  The applicable diagnostic codes used to rate the Veteran's joint disorders provide for ratings based on limitation of motion.  Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The effects of the Veteran's service-connected disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Substantially compliant notice was sent in November 2003, June 2004, January 2008, and May 2008 letters and the claims were readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA afforded the appellant examinations which are adequate for ratings purposes:  the examiners elicited medical histories from the Veteran and conducted the appropriate examination, and the Veteran has not contended that the examinations are inadequate or that his condition has changed (i.e. worsened) since the 2010 physical examination was conducted.  

The Board acknowledges that the VA examiners did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations were adequate for rating purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Prior to January 8, 2007, an initial disability rating greater than 30 percent for status-post fracture right hand is denied.

Beginning January 8, 2007, a 40 percent disability rating, and no higher, for status-post fracture right hand is granted subject to the laws and regulations regarding compensation.

A disability rating greater than 30 percent for status-post total left hip replacement with scar is denied. 


REMAND

As noted in the Introduction, the Veteran submitted evidence pertaining to surgical treatment of his left elbow performed during the course of the appeal, but the RO has not yet adjudicated a claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30.  This is significant because the appeal of the initial rating contemplates staged ratings may be assigned.  See Fenderson, 12 Vet. App. at 119.  As consideration regarding whether the Veteran was entitled to a temporary total evaluation at any time during the appeal period is inextricably intertwined with the increased rating claim on appeal, both issues must be adequately addressed prior to final adjudication of the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The record further shows that the Veteran previously worked as a web designer and was able to work on a modified schedule from home due to his job flexibility but became unemployed, allegedly due to his right wrist disorder, sometime in 2009.  While the RO denied entitlement to a TDIU by rating decision dated in June 2008, a subsequent April 2010 VA examination report shows the Veteran's report that he was unemployed due to his right wrist disorder.  

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for increase.  (See April 2010 VA examination).  

The Veteran has been granted service connection for the following disabilities: status-post left hip replacement with scar, evaluated 30 percent disabling; status-post fracture right hand, now 40 percent; left elbow degenerative joint disease, 20 percent; degenerative joint disease left knee, 10 percent residual tender, post-surgical scar, right wrist, 10 percent.  The Veteran's combined disability rating is 70 percent. 

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disorders have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Appropriate notice for TDIU should be provided on remand.  Thereafter, the RO should obtain an opinion as to whether the Veteran's service-connected disorders preclude gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for left elbow surgery in November 2002 and June 2003.  

2.  Send the Veteran appropriate notice for his TDIU claim as well as notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from former supervisors and/or co-workers concerning interference with employment associated with his right wrist disorder.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment.

The claims folder must be sent to the examiner for review.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities (status-post left hip replacement with scar; status-post fracture right hand; left elbow degenerative joint disease; degenerative joint disease left knee and residual tender, post-surgical scar, right wrist) would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

4.  After completion of the foregoing, readjudicate the left shoulder and TDIU claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


